EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ralph E. Jocke on 1/25/2022.

The application has been amended as follows: 

In claim 12, line 3, after “the container engagement”, delete “portion”, insert --fixture--

In claim 49, line 57, before “first direction”, delete “the”, insert --a--

In claim 49, line 89, before “first direction”, delete “a”, insert --the--

In claim 50, line 68, before “mount”, delete “application”, insert --applicator--

In claim 55, line 45, after “the controller,”, insert --wherein each of the at least one LC shuttle or the at least one UC shuttle includes a shuttle wireless transceiver,--

In claim 56, line 51, before “UC shuttle”, insert --other--



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks have overcome the prior art of record.  Applicant has overcome the prior art of record by rewriting into independent from the dependent claims which had been indicated as having allowable subject matter in the action mailed 12/20/2021.
With respect to claim 49, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 4 into independent form.  See the reasons for allowable subject matter in page 34 of the action mailed on 12/20/2021.
With respect to claim 50 and dependent claims 7, 11-23 and 29, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 9 into independent form.  See the reasons for allowable subject matter in page 35 of the action mailed on 12/20/2021.
With respect to claim 51 and dependent claims 2, 6, 10, 25-26, 28 and 30-34, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 24 into independent form.  See the reasons for allowable subject matter in page 35 of the action mailed on 12/20/2021.

With respect to claim 53 and dependent claims 24-37, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 27 into independent form.  See the reasons for allowable subject matter in page 36 of the action mailed on 12/20/2021.
With respect to claim 54, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 35 into independent form.  See the reasons for allowable subject matter in page 37 of the action mailed on 12/20/2021.
With respect to claim 55, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 37 into independent form.  See the reasons for allowable subject matter in page 38 of the action mailed on 12/20/2021.
With respect to claim 56 and dependent claim 39, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 38 into independent form.  See the reasons for allowable subject matter in page 38 of the action mailed on 12/20/2021.
With respect to claim 57, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 41 into independent form.  See the reasons for allowable subject matter in page 39 of the action mailed on 12/20/2021.
With respect to claim 58, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 42 into independent form.  See the reasons for allowable subject matter in page 39 of the action mailed on 12/20/2021.

With respect to claim 60, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 46 into independent form.  See the reasons for allowable subject matter in page 40 of the action mailed on 12/20/2021.
With respect to claim 61, applicant has overcome the prior art of record by rewriting the previous version of allowable claim 47 into independent form.  See the reasons for allowable subject matter in page 41 of the action mailed on 12/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK